Citation Nr: 0703295	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a low back disability 
has been received and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in November 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1977, a prior 
denial of service connection for low back disability was 
continued.

2.  The evidence associated with the claims file subsequent 
to the January 1977 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision of January 1977, the RO 
continued a prior denial of service connection for a low back 
disability based on its determination that the low back 
disorder present in service was acute and the veteran's 
current low back disability was unrelated to service.  The 
subsequently received evidence includes a November 2006 
statement from the veteran's private physician linking his 
current low back disability to a service injury.  This 
statement is not cumulative or redundant of the evidence 
previously of record; it is also related to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran's current low back disability is etiologically 
related to service.  Moreover, this evidence is sufficiently 
supportive of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for a low back disability is reopened.

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a low back disability is granted.


REMAND

The November 2006 medical statement discussed above was 
received after the RO's most recent consideration of the 
veteran's claim.  The veteran has not waived his right to 
have this evidence considered by the RO before the Board 
addresses the merits of the reopened claim.  Moreover, 
although it is not clear, it appears that the RO did not 
determine that new and material evidence has been submitted 
to reopen the claim.  Therefore, it should adjudicate the 
reopened claim on a de novo basis. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.

2.  The RO or the AMC should then 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


